Exhibit 10.1




FORM OF AMENDED AND RESTATED SEVERANCE AGREEMENT
BETWEEN THE COMPANY AND ITS EXECUTIVE OFFICERS
[Date]
[Name]
[Address]
[City]


Re: Executive Severance
Dear ,
Duke Realty Corporation (which, together with its subsidiaries, predecessors and
affiliates, is referred to as the “Company”) is pleased to offer you, as an
executive officer of the Company, the severance benefits described below in
exchange for your agreement to protect the legitimate business interests of the
Company following your separation from employment. This agreement replaces your
existing severance agreement dated [●] (the “Existing Agreement”).
Benefits
Upon your separation from employment by the Company and your compliance with the
obligations set forth below, you will be entitled to receive certain separation
benefits. These benefits, which differ depending upon the circumstances of your
separation, are described below. For purposes of this agreement, the term “base
pay” means your base salary. The amount of any cash bonus, performance bonus, or
equity-based or long-term incentive bonus will not be included as base pay.
A.
If you voluntarily terminate your employment by the Company without Good Reason
(as defined below) after providing at least six months’ prior written notice to
the Company, you will be entitled to separation payments totaling an amount
equal to your annual base pay then in effect. These payments will be made to you
in equal monthly installments over twelve (12) months following the termination
date, provided that the first six months’ payment will be accumulated and paid
on the first normal payroll period in the seventh month following the
termination date. The Company will withhold from any amounts payable to you all
legally required federal, state, city and local taxes. As a condition to receive
the separation payments, you agree that during the notice period you will assist
the Company with succession planning, training, client introductions and account





--------------------------------------------------------------------------------




management, and provide any additional cooperation, assistance, and/or services
requested by the Company to transition your work, responsibilities, clients,
files and systems.
B.
If the Company terminates your employment For Cause or due to your death, you
will not be entitled to separation payments. “For Cause” means any of the
following, as determined solely in the discretion of the Board of Directors or a
committee designated by the Board of Directors: (i) your willful and continued
failure to perform your required duties as an officer or employee of the
Company, (ii) any action by you which involves willful misfeasance or gross
negligence, (iii) the requirement of, or direction by, a federal or state
regulatory agency which has jurisdiction over the Company to terminate your
employment, (iv) any conduct, action or inaction by you which causes
embarrassment, diminished good will, or otherwise is deemed substantially
harmful or contrary to the interests of the Company, (v) your conviction of any
criminal offense which involves dishonesty or breach of trust, or (vi) any
intentional breach or violation by you of a material term, condition, or
covenant of any agreement between you and the Company or condition of your
employment, including the Company’s Code of Conduct. Before terminating your
employment For Cause, the Company must provide to you written notice of the
grounds warranting For Cause termination and give you at least ten (10) days
after such notice to cure and remedy your conduct to the satisfaction of the
Company.

C.
If the Company terminates your employment for any reason other than For Cause or
Disability (as defined below), your termination will be considered a separation
for “Other Than Cause.” In the event the Company terminates your employment for
Other Than Cause or you terminate your employment by the Company for Good
Reason, and in either case a Change of Control (as defined below) has not
occurred within one (1) year prior to such termination, you will be entitled to
receive separation payments totaling an amount equal to two (2) times the sum of
(i) your annual base pay then in effect, plus (ii) the average of any annual
cash incentive bonuses paid or payable to you with respect to services performed
in the three calendar years immediately preceding the calendar year in which
your employment terminated. For example, if on the termination date you were
being paid a base salary at the annual rate of $100,000 and the average of your
annual cash incentive bonuses for services performed in the three prior calendar
years was $50,000, your separation payments would total $300,000 (($100,000 +
$50,000) x 2). These payments will be made to you in equal monthly installments
over twenty-four (24) months following the termination date, provided that the
first six months’ payment will be accumulated and paid on the first normal
payroll period in the seventh month following the termination date. The Company
will withhold from any amounts payable to you all legally required federal,
state, city and local taxes.





--------------------------------------------------------------------------------




D.
If the Company terminates your employment for Other Than Cause, or if you
terminate your employment by the Company for Good Reason, in either case within
the one (1) year period following a Change in Control of the Company, you will
be entitled to receive separation payments totaling an amount equal to three (3)
times the sum of (i) your annual base pay then in effect, plus (ii) the average
of any annual cash incentive bonuses paid or payable to you with respect to
services performed in the three calendar years immediately preceding the
calendar year in which your employment terminated. For example, if on the
termination date you were being paid a base salary at the annual rate of
$100,000 and the average of your annual cash incentive bonuses for services
performed in the three prior calendar years was $50,000, your separation
payments would total $450,000 (($100,000 + $50,000) x 3). These payments will be
made to you in equal monthly installments over twenty-four (24) months following
the termination date, provided that the first six months’ payment will be
accumulated and paid on the first normal payroll period in the seventh month
following the termination date. The Company will withhold from any amounts
payable to you all legally required federal, state, city and local taxes.

“Change in Control” has the same meaning as defined in the Company’s 2015
Long-Term Incentive Plan.
“Good Reason” means the occurrence of any of the following without your consent:
(a)
a material diminution in your title, authority, duties or responsibilities;

(b)
the relocation of your principal office to a location more than sixty (60) miles
from your principal office immediately prior to such relocation (excluding (i)
any relocation which you propose or initiate or (ii) any relocation that results
in your principal office being closer to your principal residence at the time of
such relocation); or

(c)
a material reduction by the Company in your base salary, annual incentive bonus
target and/or long-term incentive bonus target.

You may not terminate your employment for “Good Reason” without providing the
Company written notice of the grounds which you believe constitute “Good Reason”
within sixty (60) days after the initial occurrence of the event and giving the
Company at least thirty (30) days after your notice to cure and remedy the
claimed event of Good Reason.
E.
If the Company terminates your employment due to Disability, you will be
entitled to receive separation payments totaling an amount equal to the sum of
(i) your annual base pay then in effect, plus (ii) the average of any annual
cash incentive bonus paid or payable to you with respect to services performed
in the three calendar years immediately preceding the calendar year in which
your





--------------------------------------------------------------------------------




employment terminated. For example, if on the termination date you were being
paid a base salary at the annual rate of $100,000 and the average of your annual
cash incentive bonuses for services performed in the three prior calendar years
was $50,000, your separation payments would total $150,000 ($100,000 + $50,000).
These payments will be made to you in equal monthly installments over twelve
(12) months following the termination date, provided that the first six months’
payment will be accumulated and paid on the first normal payroll period in the
seventh month following the termination date. The Company will withhold from any
amounts payable to you all legally required federal, state, city and local
taxes.

“Disability” has the meaning as defined in the Company’s 2015 Long-Term
Incentive Plan.
F.
In the event you are Eligible for Retirement and your employment terminates for
any reason other than For Cause or death, you will be entitled to receive, in
addition to any separation benefits from the Company under Paragraphs A, C, D or
E above, payments totaling an amount equal to the sum of (i) a thirty-six (36)
month Healthcare Stipend, plus (ii) a thirty-six (36) month Financial Advisory
Stipend. These stipend payments will be made in installments at the same time as
your separation benefits. The Company will withhold from any amounts payable all
legally required federal, state, city and local taxes.

“Eligible for Retirement” means you have attained the age of 55 years and the
sum of the number of whole years of your employment with the Company or an
affiliate plus your age totals at least 65 years.
“Healthcare Stipend” means an amount equal to the excess of (i) the cost you
would have to pay to continue participation in the Company’s group medical,
dental, vision and/or prescription drug benefits for you and your eligible
dependents under COBRA for the specified period of time, over (ii) the amount
you would have had to pay for such coverage during such period if you remained
employed and paid the active employee rate for such coverage, calculated using
the monthly COBRA cost and active employee rate on the termination date. If you
are age 65 or over or would turn age 65 during the specified period, the
Healthcare Stipend will be reduced by 50% for months during such period that you
would be age 65 or over. For example, if you were eligible to receive a
thirty-six month Healthcare Stipend, the monthly COBRA cost is $1,200 and the
active employee cost is $200 on the termination date, and you would turn age 65
ten months after the termination date, the Healthcare Stipend would be $31,000
((26 x ($1,200 - $200)) + (50% x (10 x ($1,200 - $200))).
“Financial Advisory Stipend” means an amount equal to the cost the Company would
have to pay to provide to you, for a specified period of time, the financial




--------------------------------------------------------------------------------




advisory services it provides generally to executive officers, calculated using
the annual cost for such services for the year in which the termination date
occurs.
G.
In the event that your employment terminates for any reason other than For Cause
and you die before you have received all of your separation payments and
stipends, your estate will receive the balance of the separation payments and
stipends otherwise due to you.

H.
If you violate or fail to comply with any of your obligations as set forth
herein, no further payments will become due or be paid to you.

I.
The payments and benefits under this agreement are conditioned upon your
execution and non-revocation of a General Release of All Claims and Covenant Not
to Sue, in the form in general use by the Company as of the time of your
separation from employment (the “Release”). The Release (i) must be presented by
the Company to you within 7 days after your separation of employment and (ii)
must be executed by you, and all revocation periods shall have expired, within
60 days after your separation from employment; failing which such payments or
benefits shall be forfeited. If such 60-day period spans two calendar years, the
payment or benefit shall not be made or commence before the second such calendar
year, even if the Release becomes irrevocable in the first such calendar year.
In other words, you are not permitted to influence the calendar year of payment
based on the timing of your signing of the Release.



J.
It is the intent of the parties that this agreement will be interpreted and
administered in a manner that is compliant with the requirements Section 409A of
Internal Revenue Code of 1986, as amended (the “Code”). To the extent required
for such purposes, as determined by the Company’s outside counsel, the payments
or benefits otherwise payable by reason of your termination of employment will
not be paid unless and until your termination qualifies as a “separation from
service” under Section 409A of the Code, without giving effect to any elective
provisions that may be available under such definition. Neither the Company nor
its directors, officers, employees or advisers will be held liable for any
taxes, interest, penalties or other monetary amounts owed by you as a result of
the application of Section 409A of the Code.

K.
If in connection with a change in control of the Company any payments or
benefits you are entitled to under this agreement or any other agreement with
the Company would, if paid, be subject to the excise tax imposed by Section 4999
of the Code, then such “parachute payments” will be reduced to the extent
necessary to avoid triggering the excise tax, unless you would have a more
favorable tax result by receiving the unreduced payments and paying the excise
tax yourself. If payments are required to be reduced, the cash payments will be
reduced first, followed by the payments having the next highest ratio of
parachute value (under Section 280G of the Code) to actual present value as of





--------------------------------------------------------------------------------




the date of the change of control. All determinations required to be made under
this Paragraph K will be made by a nationally recognized accounting firm or
compensation consulting firm acceptable to the Company.
Obligations
In order to receive the separation payments and stipends described above, you
must live up to certain obligations. If you fail to do so, your right to receive
separation payments and stipends will end immediately. These obligations are:
1.
For a period of two (2) years following your separation from employment, you
shall not, without the express written consent of the Company, within
California, District of Columbia, Florida, Georgia, Illinois, Indiana, Maryland,
Minnesota, Missouri, New Jersey, North Carolina, Ohio, Pennsylvania, Tennessee,
Texas, or any other state in which the Company operates as of your termination
(a) carry on or engage in Competitive Services, or (b) own more than 2% of,
control or share control of, manage, operate, join, or participate in the
ownership, management, operation, or control, of any business engaged in the
provision of Competitive Services. If you voluntarily terminate your employment
by the Company without Good Reason, or if the Company terminates your employment
For Cause, this two (2) year period will be reduced to one (1) year.

“Competitive Services” means the business of owning, developing, managing, and
leasing industrial properties, including warehouse/distribution facilities, as
well as the business of providing any other activities, products, or services of
the type conducted, authorized, offered, or provided by the Company as of your
termination, or during the two years immediately prior to your termination date.
2.
For a period of two (2) years following your separation from employment, you
shall not solicit or attempt to solicit any then-existing customer of the
Company with whom you had Material Contact or any potential customer of the
Company with whom you had Material Contact and with whom the Company is then
engaged in discussions regarding one or more specific possible transactions, for
purposes of providing, marketing, or selling Competitive Services. If you
voluntarily terminate your employment by the Company without Good Reason, or if
the Company terminates your employment For Cause, this two (2) year period will
be reduced to one (1) year.

“Material Contact” means having, coordinating or supervising dealings with a
customer or potential customer on behalf of the Company, or obtaining
Confidential Information about a Customer or potential customer in the ordinary
course of business as a result of your employment with the Company.
3.
For a period of two (2) years following your separation from employment, you
shall not, directly or indirectly, recruit, solicit, or induce or attempt to
recruit, solicit, or induce any individual who is an employee or independent
contractor of





--------------------------------------------------------------------------------




the Company, to terminate his or her employment or other relationship with the
Company or to enter into employment or any other business relationship with you
or any other individual or any corporation, partnership, joint venture, limited
liability company, association or other entity or enterprise.
4.
You shall not, directly or indirectly, use any Confidential Information on your
own behalf or on behalf of any person or entity other than the Company, or
reveal, divulge, or disclose any Confidential Information to any person or
entity not expressly authorized by the Company to receive such Confidential
Information. This obligation shall remain in effect for as long as the
information or materials in question retain their status as Confidential
Information. You agree to fully cooperate with the Company in maintaining the
Confidential Information to the extent permitted by law. “Confidential
Information” means any data or information that is disclosed to you or of which
you became aware as a consequence of your employment with the Company, that has
value to the Company, and is not generally known by the public. “Confidential
Information” includes, without limitation: (a) trade secrets (as defined by
applicable law); (b) the sales records, profit and performance records, pricing
manuals, models and related materials, sales manuals, training manuals, selling
and pricing procedures, and financing methods of the Company; (c) customer and
tenant lists, the special demands of particular customers and tenants, and the
current and anticipated requirements of customers and tenants for the
properties, products and services of the Company; (d) the specifications of any
new properties, products or services under development by the Company; (e) the
business plans, marketing strategies, and internal financial statements and
projections of the Company; and (f) business acquisition plans, management and
organization related information (including, without limitation, data and other
information concerning the compensation and benefits paid to officers,
directors, employees and management), personnel and compensation policies, and
new personal acquisition plans. In addition to data and information relating to
the Company, “Confidential Information” also includes any and all data and
information relating to or concerning a third party that otherwise meets the
definition set forth above, that was provided or made available to the Company
by such third party, and that the Company has a duty or obligation to keep
confidential. This definition shall not limit any definition of “confidential
information” or any equivalent term under state or federal law. “Confidential
Information” does not include information that is or becomes generally known to
the public; or was already known by you prior to employment by the Company; or
that you obtain from an independent source having a bona fide right to use and
disclose such information; or that the Company approves for unrestricted release
by express authorization.

You shall not be restricted from: (i) disclosing information that is required to
be disclosed by law, court order or other valid and appropriate legal process;
provided, however, that in the event such disclosure is required by law, you
shall provide the Company with prompt notice of such requirement so that the




--------------------------------------------------------------------------------




Company may seek an appropriate protective order prior to any such required
disclosure by you; (ii) reporting possible violations of federal, state, or
local law or regulation to any governmental agency or entity, or from making
other disclosures that are protected under the whistleblower provisions of
federal, state, or local law or regulation, and you shall not need the prior
authorization of the Company to make any such reports or disclosures and shall
not be required to notify the Company that you have made such reports or
disclosures; (iii) disclosing a trade secret (as defined by 18 U.S.C. § 1839) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, in either event solely for the purpose of
reporting or investigating a suspected violation of law; or (iv) disclosing a
trade secret (as defined by 18 U.S.C. § 1839) in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.


5.
On or prior to your date of separation from employment by the Company or at any
other time the Company requests, you must return to the Company all Confidential
Information and all other property of the Company in your possession or subject
to your control, including all computers, mobile devices, computer disks or
other electronic media, identification cards files, reports, financial data,
handbooks, training materials, marketing or strategic reports, policy
statements, programs, and other documents or tangible things provided to you by
the Company or acquired by you as a result of your employment by the Company.
You may not retain any copies or remove or participate in removing any such
materials or things from the premises of Company. To the extent you have
electronic files or information in your possession or control that belong to the
Company or contain Confidential Information, on or prior your date of separation
from employment by the Company or at any other time the Company requests, you
shall (a) provide the Company with an electronic copy of all such files or
information (in an electronic format that is readily accessible by the Company);
(b) after doing so, delete all such files and information, including all copies
and derivatives thereof, from all non-Company-owned computers, mobile devices,
electronic media, cloud storage, and other media, devices, and equipment, such
that such files and information are permanently deleted and irretrievable; and
(c) provide a written certification to the Company that the required deletions
have been completed and specifying the files and information deleted and the
media source from which they were deleted.

6.
You understand and agree that the non-competition, non-solicitation and
non-disclosure obligations described above are acceptable to you and are
reasonable in light of the nature of the business of Company, your access to
information while an employee of the Company, the opportunities, contacts, and
professional development you have received during your employment by the Company
and the Company’s legitimate need to protect its good will and guard against the
disclosure or misuse of its proprietary information. If you breach (or threaten
to breach) any of these covenants, your actions would cause irreparable injury
to the





--------------------------------------------------------------------------------




Company, and the Company has the right to stop you from taking such actions,
either on a preliminary or permanent basis, without needing to prove actual
damage or post any bond. The Company may seek to have these rights specifically
enforced by any court with proper jurisdiction. Each of these covenants and
obligations are separate and independent, and if a court with proper
jurisdiction determines that any of them exceed the scope permitted under
applicable law, those provisions shall be automatically modified to such lesser
scope as the court may deem appropriate for the reasonable protection of the
Company’s business interests.
Once accepted by you, the terms set forth in this letter may not be amended or
terminated by either you or the Company except in a written document executed by
both parties. This offer, whether or not accepted by you, will not change your
status as an at-will employee of Company. Any action required of or permitted by
the Company under this letter shall be by resolution of the Board of Directors,
by a committee of the Board of Directors, or by a person or persons authorized
by resolution of the Board of Directors or a committee of the Board of
Directors.
The terms of, and any dispute arising under, this letter will be governed by the
laws of Indiana. You agree that any litigation arising out of or under this
letter will be commenced and maintained only in the state or federal courts
within the state of Indiana.
This agreement represents the entire agreement between you and the Company
regarding the matters covered herein and supersedes any prior agreements or
understandings with respect to those matters, including your Existing Agreement.
If the foregoing is acceptable to you, please so indicate by signing a copy of
this letter where indicated below and returning it to the Company.
Very truly yours,
DUKE REALTY CORPORATION
By: __________________________
[Name]
[Title]
Agreed and accepted this ___ day of __________, 20__
______________________________
Associate Signature


